IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00122-CR
                                No. 10-13-00123-CR
                                No. 10-13-00124-CR

JUAN MANUAL GONZALES,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                       From the 19th District Court
                         McLennan County, Texas
        Trial Court Nos. 2011-2460-C1, 2012-534-C1 and 2012-541-C1


                         MEMORANDUM OPINION


      Juan Manual Gonzales attempts to appeal from his convictions for the offenses of

delivery of a controlled substance.    The record indicates that the sentences were

imposed on October 24, 2012, and the notices of appeal were filed on April 18, 2013. In

Cause No. 10-12-00420-CR, sentence was imposed on October 24, 2012, and a pro se

notice of appeal was filed in this Court on November 15, 2012. Cause Nos. 10-13-00122-
CR, 10-13-00123-CR, and 10-13-00124-CR were tried together with Cause No. 10-12-

00420-CR; however, the November 15, 2012 notice of appeal does not include those

judgments or trial court cause numbers. An amended notice of appeal was filed on

April 19, 2013, seeking to include the omitted cause numbers. By letter dated May 8,

2013, the Clerk of this Court notified Gonzales that the appeals were subject to dismissal

because it appeared that the notices of appeal were untimely.            See TEX. R. APP. P.

26.2(a)(1). The Clerk also warned Gonzales that the appeals would be dismissed unless,

within 21 days of the date of the letter, a response was filed showing grounds for

continuing the appeal. See TEX. R. APP. P. 44.3.

        In his response, Gonzales argues that Texas Rule of Appellate Procedure 25.2 (f)

allows his amendment to the November 15, 2012 to add the three additional cause

numbers. Rule 25.2 (f) states:

               Amending the Notice or Certification. An amended notice of
        appeal or trial court's certification of the defendant's right of appeal
        correcting a defect or omission in an earlier filed notice or certification,
        including a defect in the notification of the defendant's appellate rights,
        may be filed in the appellate court in accordance with Rule 37.1, or at any
        time before the appealing party's brief is filed if the court of appeals has
        not used Rule 37.1. The amended notice or certification is subject to being
        struck for cause on the motion of any party affected by the amended
        notice or certification. After the appealing party's brief is filed, the notice
        or certification may be amended only on leave of the appellate court and
        on such terms as the court may prescribe.

TEX. R. APP. P. 25.2 (f). Rule 25.2 (f) allows an amendment to correct a clerical error

when the wrong cause number is mistakenly written in the notice of appeal. See Few v.

State, 230 S.W.3d 184 (Tex. Crim. App. – 2007). However, the November 15 notice of

appeal does not include any attempt to appeal from Cause Nos. 10-13-00122-CR, 10-13-

Gonzales v. State                                                                         Page 2
123-CR, and 10-13-00124-CR. The November 15 notice of appeal does not reference the

trial court cause numbers or the judgments from those cases. There were no timely

notices of appeal for Cause Nos. 10-13-00122-CR, 10-13-123-CR, and 10-13-00124-CR.

Rule 25.2 (f) allows an amendment to correct defects in the notice of appeal, but not to

add additional cause numbers.

        Accordingly, the appeals are dismissed.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 11, 2013
Do not publish
[CRPM]




Gonzales v. State                                                                 Page 3